             Case
              Case2:20-cv-00488-DJA
                   2:20-cv-00488-DJA Document
                                      Document11-2
                                               12 Filed
                                                   Filed04/21/20
                                                         04/17/20 Page
                                                                   Page11ofof22




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   TYRONE D. PRICE,                           )
                                                ) Case No.: 2:20-cv-00488-DJA
13                 Plaintiff,                   )
                                                ) [PROPOSED] ORDER GRANTING STAY OF
14          vs.                                 ) PROCEEDINGS
                                                )
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
              Case
               Case2:20-cv-00488-DJA
                    2:20-cv-00488-DJA Document
                                       Document11-2
                                                12 Filed
                                                    Filed04/21/20
                                                          04/17/20 Page
                                                                    Page22ofof22




 1           Based upon Defendant’s Ex Parte Motion for Stay of Proceedings, and for cause shown, IT IS
 2   ORDERED that the above-captioned action be stayed until such time as the Social Security Administration
 3   (SSA) regains the capacity to produce the certified administrative record (CAR) necessary to answer and

 4   adjudicate this case.

 5           Once SSA resumes producing CARs, and has a CAR available in this case, IT IS ORDERED that

 6   Defendant shall file the CAR. This action by the Defendant will have the effect of automatically lifting

 7   the stay. Thereafter, the court shall issue a scheduling order consistent with the court’s current practices.

 8   No motion or other notification will be required to lift the stay.

 9

10
                                                    IT IS SO ORDERED:
11

12                                                  UNITED STATES DISTRICT/MAGISTRATE
                                                                  MAGISTRATE JUDGE JUDGE
13                                                            April 21, 2020
                                                    DATED: ___________________________
14

15

16

17

18

19

20

21

22

23

24

25

26



     [Proposed] Order; No. 2:20-cv-00488-DJA
